internal_revenue_service index number number release date date cc ebeo plr-122354-98 county statute x statute y statute z dear this letter responds to your request of date regarding the proper federal_income_tax treatment of your service-connected disability retirement benefits you state that after years of employment you retired from the county sheriff’s department on service-connected disability in december you began receiving disability retirement benefits that were excludable from your gross_income more than four years after retiring on disability you returned to work with the county’s department of human services on march pursuant to a special program adopted by the county to implement statute x while in the sheriff’s department you held a safety position but currently hold a non-safety position with the county statute y provides upon retirement of any member for service-connected disability he shall receive an annual retirement allowance payable in monthly installments equal to one-half of his final compensation statute z provides a person retired for disability who has not attained the mandatory age for retirement applicable to persons in the employment in which he or she will be employed and whom the board finds not disabled for that employment may be employed by any employer without reinstatement from retirement in a position other than that from which he or she retired or a position in the same member classification his or her disability retirement pension shall be reduced during that employment to an amount that when added to the compensation received shall equal the maximum compensation earnable by a person holding the position that he or she held at the time of his or her retirement any employment shall terminate upon his or her attainment of the mandatory_retirement_age for persons in that employment sec_61 of the internal_revenue_code code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness revrul_80_137 1980_1_cb_36 held under a particular statute that payments made by a municipality to a police officer injured in the line of duty who subsequently returns to light duty with the police department were not excludable from gross_income under sec_104 of the code the statute provided that if a disabled policeman was unable to perform his regular duties as a result of the injury or sickness but was able to perform specified types of light police duty payment of the full amount of regular salary or wages would be discontinued with respect to the policeman if he refused to perform whatever type of light police duty was available and offered to him the revenue_ruling stated that the police officer was being paid for the performance of services and thus the payments were not excludable from gross_income under sec_104 of the code you retired under statute y and began receiving disability retirement payments statute y limits retirement disability benefits to members who become totally and permanently disabled as a result of on-the-job injury and is a statute in the nature of a workmen’s compensation act therefore disability retirement benefits paid to you under statute y are excludable from your gross_income under sec_104 of the code statute z allowed you to return to work in a position other than that from which you retired without reinstatement from disability retirement however under this section if your disability retirement payments when added to your current salary exceed the maximum pay you could have received under your previous job title at the time of your retirement your disability retirement payments are reduced during employment to equal that amount revrul_80_137 does not control your case unlike the payments under the statute in revrul_80_137 your disability retirement payments under statute z are not contingent upon whether you accepted other duties offered to you accordingly based on the representations made and authorities cited above we rule that to the extent you continue to receive disability retirement benefits under statute y these benefits are excludable from your gross_income under sec_104 of the code notwithstanding your return to work pursuant to the provisions of statute z this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
